*274ORDER
This matter having been presented to the Court on the report and recommendation of the Disciplinary Review Board that FREDERICK WOECKENER of JERSEY CITY, who was admitted to the bar of this State in 1972, be privately reprimanded,
And the Disciplinary Review Board’s recommendation being based on its findings that FREDERICK WOECKENER violated RPC 4.2 in meeting, with an opposing party, without that party’s counsel being present and that he violated RPC 1.7(b) and (c) when he represented his wife in connection with a development in Hoboken at the same time that he was the city attorney for Hoboken, and on its consideration that 1) respondent’s representation of his wife, although unwise, was not undertaken with an improper motive and 2) respondent’s membership in the Bar for seventeen years with no prior ethics infractions,
And the Court being of the view, based on its review of the report and recommendation of the Disciplinary Review Board, that a public reprimand is the appropriate discipline, and respondent having declined the opportunity for oral argument on the quantum of discipline to be imposed, and good cause appearing;
It is ORDERED that FREDERICK WOECKENER is publicly reprimanded for conduct in violation of RPC 4.2 and RPC 1.7(b) and (c); and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said FREDERICK WOECKENER as an attorney at law of the State of New Jersey; and it is further
*275ORDERED that FREDERICK WOECKENER reimburse the Ethics Financial Committee for appropriate administrative costs.